JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court *3for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s judgment filed October 5, 2000, be affirmed substantially for the reasons stated in its Memorandum Opinion filed the same date. The district court properly granted summary judgment on the basis of appellee’s unrebutted affidavit. See Fed.R.Civ.P. 56(c)(e). Appellant did not move the district court for an eviden-tiary hearing or for leave to amend his complaint, and the district court did not err in failing sua sponte to order either procedure.
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.